Title: To John Adams from Louisa Catherine Johnson Adams, 3 December 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					3-11 Dec. 1820
				
				Decbr. 3d Did not attend at Church Mr Ryland was to preach and his last sermon was such a strange medley of scraps and ends miserably put together I did not feel tempted to go again—remained at home all day.4th The day was stormy and disagreeable—In the Eveng went into George Town to fetch Fanny Johnson. The Stage had not arrived and we drove to Mrs. Frye’s where we took Tea—She mentioned that there was a report of the death of Columbia Peter who it was said was siezed with a billious cholic and died before her parents could reach her. I told Caroline I hoped it was a false report and that they had blended the recent death of Miss Lewis who was buried about five weeks since She however inclined to think it too true as the details were too precise to admit of doubt—We returned into George Town and still finding no prospect of the arrival of the Stage returned home leaving word for Fanny to come to me in the morning.5 Went to the Funeral of poor Columbia the news of whose death was unhappily confirmed—Her Mother arrived half an hour after she expired and performed all the last duties for her herself—She was followed by almost all the respectable families of George Town and some from Washington When I returned I found Fanny Johnson and Major Graham sitting with the young folks We invited him to dine with us but he was engaged he promised however to come in the Evening—Our party assembled at the usual hour but was again infected by gloom in consequence of the recent loss of Mrs. Peter and for my own part I was neither amusing nor amused.—Fanny was stiff and cold in her manners feeling herself so much a stranger—Miss C Thompson and Miss Van Ness gave us some good music of the Harp—Mrs Smith came as the company were dispersing in consequence of Mrs. Seaton having omitted to send the Carriage back for her and Mrs. Gales6 Went to a small Tea party at Mrs. James Thompson’s We were acquainted with the Ladies and of course very sociable. Music as usual was the chief part of the entertainment—Nothing new occurred worth relating and in the Political world we hear of nothing but the Missouri Constitution It is thought they will have a majority in the house and that it will pass in the Senate—The business will not last long in either house in its present form—The Questions being altogether different tho’ very similar admits of a change of opinion and many of the dough faces of last year will seize the opportunity now offered of appearing firm without deviating from their former principles—returned home at Ten o clock the Girls in high spirits which they had the whole evening  in a family circle very much at the expence of some individuals of the company—Mr. A. passed the Eveng at home.7 A party of twenty at dinner the President of the Senate the Speaker of the House Mr: Taylor Mr Otis Mr Holmes of Miss Mr. Newton Mr Simkins Genl Cocke Mr Folger Mr Baldwin Mr Plumer Mr Tracey Mr King of Alabama Mr Meed Major Graham Fanny Johnson Mary Hellen Johnson Hellen Mr. A and myself made up the company—Mr. Otis is so pleasant in company a party is always easy and social of which he forms one. He is one of the gifted who are adapted to shine every where—Both the Speaker and the President were friendly and inclined to be social and on the whole our time did not hang heavy on our hands—The Mr Gaillard is always particular in his enquiries concerning the European Courts when in conversation with me—He perhaps has some views or a leaning towards a Mission The Speaker was anxious upon the subject of ettiquette. I observe as people rise in situation this same thing becomes an object of considerable importance to them and they are sure to maintain their own privileges—We departed early and met at Mrs. S Thompsons where we found a large party ready to begin dancing—My two young Ladies continued dancing until eleven o’clock when they returned home scarcely able to walk.—We spent a delightful evening and every one appeared gratified at the acquisition of this family to our City—8 Rode out and went to the House of Representatives where we heard Mr. P Barber sometimes called logic to distinguish him from his brother the Senator who is called Rhetoric—His speaking did not please me being noisy and impetuous and the action violent and ungraceful He is very popular however as a  speaker in the House but he appears to me to be narrow minded and bigoted towards his own state. It is really a pity that the Southern interest should have renewed this a subject altogether so inimical to the peace and quiet of the Country—It is calculated to rouse  a spirit more difficult to quel than exorcise than all the Ghosts that have been doomed to the red Sea for Centuries back—We went to an Oyster supper at Mr Cooks accompanied by Major Graham who dined with us. Our Evening was dull in consequence of the extreme anxiety of our entertainer who could think of nothing but his Oysters and the manner in which his table was to be set—It is impossible under such circumstances it is utterly impossible to be gay.9 The day was excessively stormy I took Johnson up to Mr. Frye’s where he was engaged to dine and went from there into George Town where I remained about two hours—We passed the Eveng. playing Loto a very dull and heavy game which set us all to sleep—Johnson He returned home quite unexpectedly—Fanny is a lovely Girl and will make dreadful havoc with the young Gentlemen’s hearts and I suspect he feels the attraction very powerfully—We expected him to pass the night at his Aunts—10 There was a Sermon at the Presbyterian Church which however I did not attend for the Colonization society—The Church was very crowded and I could not have procured seats—Mr McIlvain  was not very successful tho’ his reputation as a preacher is very great—Major Graham Mr Cook Mr Frye and the boys Mr. D. P Cook dr Huntt Mr & Mrs. Smith and the family dr & Mrs. Thornton were in to Tea—We had some conversation concerning the question now before Congress and though there were divided opinions it was all very amicably adjusted11 Went to return many visits and in the Eveng to a party at Mrs. Frye’s was small—Mrs. Smith was quite unwell during the visit her cough is still bad and her health very critical—
				
					L. C. A—
				
				
			